Citation Nr: 0027057	
Decision Date: 10/12/00    Archive Date: 10/19/00

DOCKET NO.  98-19 846A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active service from August 1981 to December 
1987.  The veteran had subsequent membership with the Rhode 
Island Air National Guard.

The appeal arises from the January 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut, denying service connection for 
fibromyalgia.  However, at all times during the claim and 
appeal the veteran has resided in Rhode Island and the claims 
folder reached the Board on transfer from the Providence, 
Rhode Island RO.   

In the course of appeal, the veteran testified before a 
hearing officer at the RO in February 2000.  A transcript of 
that hearing is contained in the claims folder.  

At that February 2000 hearing the veteran contended that she 
developed chronic fatigue syndrome as a result of overwork 
and sexual harassment in service.  The RO has not addressed 
that claim and it is accordingly not developed for appeal.  
The claim for service connection for chronic fatigue syndrome 
is therefore referred to the RO for appropriate action.  


REMAND

In this case the Board cannot reach the question of well-
groundedness until it is certain that all available service 
medical records for the veteran's period of active service 
are accounted for, all periods of Rhode Island Air National 
Guard Active Duty For Training (ACDUTRA) are determined, and 
all service medical records from those periods of ACDUTRA are 
obtained.  

A February 2000 VA Form 119 informs that the veteran is 
currently an active member of the Rhode Island Air National 
Guard, that she is currently "World Wide Qualified", and 
that there are no current profiles in her military record 
which would restrict her duty.  

At a February 2000 hearing before a hearing officer at the 
RO, the veteran testified that she had been diagnosed with 
fibromyalgia by a VA physician and that a VA rheumatology 
department confirmed the diagnosis.  She testified that she 
saw a diagnosis of fibromyalgia in her VA medical records.  
She testified that she was first diagnosed with fibromyalgia 
in 1994 or 1995, and sought treatment for the disorder at the 
VA at that time.  She testified that her fibromyalgia began 
in service in 1985 while she was stationed in Hawaii.  She 
testified that at that time she was exercising, eating right, 
and taking vitamins, and yet was always tired and had muscle 
aches.  She added that she was then also always tired 
regardless of the amount she slept.  She testified that at 
that time she sought medical treatment but was told that the 
condition was all in her head.  She testified that she did 
not seek further medical treatment for these symptoms in 
service beyond that one medical visit.  She added that while 
in service she received muscle rubs by a friend who was a 
muscle therapist as a form of treatment for the then-
undiagnosed fibromyalgia.  She testified that when 
fibromyalgia first developed in service she had been 
subjected to difficulties including a rigorous flight 
schedule.  She testified that she was one of the few airborne 
communication supervisors, and was attached to Ferry Con Ron 
3, a flight squadron.  She testified that her flight schedule 
consisted of getting up at 1:00 a.m. for a preflight from 
3:00 a.m. to 6:00 a.m., followed by a flight at 6:00 a.m. 
with the flight lasting ten hours or more, followed by a 
postflight lasting two hours.  She explained that they would 
arrive at the destination hotel by 7:00 p.m., and then it 
would all begin again at approximately noon the next day.  
She added that she continued with this schedule of two weeks 
straight flying for a period of 21/2 years.  She contended, in 
effect, that the ongoing stress and exhaustion resulting from 
this schedule led to onset of her fibromyalgia.  She 
testified that she had been told that physical and emotional 
stress caused fibromyalgia, though no one would provide such 
an opinion in her case.  She testified that she had 
continuing symptoms of fibromyalgia since service, though 
post service she did not seek treatment until 1989 because 
she did not have money for treatment post service until that 
time.  She testified that in 1994 or 1995 or 1997 (the 
veteran gave conflicting dates at the hearing) she went to 
Honduras, and then her condition became much worse.  She 
testified that her employment post service had been limited 
to desk work because she was very tired all the time and did 
not have the energy necessary for other work.  She added that 
she was always sleeping.  She testified that at the end of 
1997 she began taking time off from work due to her 
condition.  She testified that she had been working for the 
VA for three or four years but finally in January 1998 she 
quit because she had some money and she couldn't do the work 
any more, having to drag herself in to work each day.  She 
testified that three months following her quitting work at 
the VA she needed money again and went back to work.  She 
testified that she joined the Air National Guard at some time 
in the 1990's (she gave conflicting dates) also because she 
needed money, and remained with the National Guard for three 
years, until she sought mission work in Honduras.  She 
otherwise testified that she has continued her work with the 
National Guard (here her testimony, again, was conflicting).  
She added that she began working part time, and began getting 
worse again.  She testified that currently she was working 
part-time as an announcer at a Christian radio station.  She 
testified that her current symptoms included waking up in the 
morning feeling as if she hadn't slept, being foggy-headed, 
and itching all over.  She added that she was taking 
Flexeril, which helped with her muscle aches.  

The Board notes that there are several conflicting statements 
in the veteran's testimony at the RO personal hearing in 
February 2000.  However, the substance of her testimony is 
consistently to the effect that her fibromyalgia began in 
service and persisted thereafter, with treatment post service 
beginning in 1989.

The Board notes that with the exception of dental records and 
a service separation examination, service medical records 
from the veteran's period of service from August 1981 to 
December 1987 are absent from the claims folder.  An April 
2000 letter from a VA Military Records Specialist at the RO 
informs that the complete service medical records of the 
veteran for her entire period of active service from August 
1981 to December 1987, are unavailable, with the exception of 
her dental records and her November 1987 service separation 
examination, which had already been obtained in September 
1997.  A request to the National Personnel Records Center 
(NPRC), as well as a follow-up request in December 1998, 
produced no additional records.  An NPRC response in May 1999 
was to the effect that no records of the veteran were 
available at the NPRC.  A telephone inquiry to the VA Liaison 
Office at the NPRC resulted in confirmation that the only 
available records at the NPRC had been provided to the VA in 
September 1997.  It was further noted that a request had been 
sent to the veteran in March 2000, for her to provide any 
service medical records in her possession.  A reply from the 
veteran was received in March 2000 informing that she did not 
have any of her service medical records.  The claims folder 
contains documentation confirming that these inquires were 
made and the responses were received as noted.  

When a veteran's records have been lost, the VA has an 
obligation to search for alternative records which support 
the veteran's case.  See Cuevas v. Principi, 3 Vet.App. 542 
(1992); O'Hare v. Derwinski, 1 Vet.App. 365 (1991).  The 
Board does not dispute that exhaustive searches for the 
veteran's service medical records were conducted by the RO 
and the NPRC.  However, the Board wishes to ensure that 
service medical records were not forwarded to the Rhode 
Island Air National Guard while the veteran was a member of 
the National Guard.  If active service medical records are 
discovered as being in the possession of the Rhode Island Air 
National Guard, they must necessarily be obtained.  

The veteran has testified at her hearing before an RO hearing 
officer in February 2000 that she had periods of ACDUTRA with 
the Rhode Island Air National Guard.  While a December 1997 
order from the Rhode Island Air National Guard for the 
veteran to complete a period of ACDUTRA from February 1, 
1998, to February 14, 1998, is contained in the claims 
folder, no completed periods of ACDUTRA are verified.  All 
completed periods of ACDUTRA should be verified and any 
available service medical records from those periods should 
be obtained.  

The case is therefore REMANDED to the RO for the following 
development:

1.  The veteran should be appropriately 
contacted and requested to supply dates 
of membership with the Rhode Island Air 
National Guard.  Any response received 
should be associated with the claims 
folder.  

2.  The Rhode Island Air National Guard 
should be contacted and asked to 
furnish verification and documentation 
of exact dates of all periods of 
ACDUTRA completed by the veteran.  The 
Rhode Island Air National Guard should 
be further asked to furnish all 
examination, treatment, and 
hospitalization records from those 
periods of ACDUTRA, as well as any 
other medical records of the veteran in 
their possession.  The RO should make a 
specific request to the Rhode Island 
Air National Guard for service medical 
records from the veteran's period of 
active service from August 1981 to 
December 1987, which may be in their 
possession.  If the Rhode Island Air 
National Guard does not possess service 
medical records from the veteran's 
period of service from August 1981 to 
December 1987, a response should be 
obtained specifically stating that 
those service medical records are not 
in the possession of the Rhode Island 
Air National Guard.  All records and 
responses obtain should be associated 
with the claims folder.  

3.  Thereafter, the RO should make a 
specific determination as to whether or 
not the veteran's claim for service 
connection for fibromyalgia is well 
grounded.  If so, the RO should 
undertake all appropriate development 
in keeping with the duty to assist, 
pursuant to 38 U.S.C.A. § 5107(a) 
(1991).  Following such development, 
the RO should readjudicate the remanded 
issue.  

4.  If the determination as to the claim 
of entitlement to service connection for 
fibromyalgia remains adverse to the 
veteran, she and her representative 
should be provided a Supplemental 
Statement of the Case which includes a 
summary of additional evidence submitted, 
applicable laws and regulations, and the 
reasons for the decision.  They should be 
afforded the applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data and to comply with precedent 
decisions of the Court.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



